Citation Nr: 0305473	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation greater than 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 decision by the RO in Pittsburgh, 
Pennsylvania which confirmed and continued a 30 percent 
rating for service-connected PTSD.  


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  PTSD is manifested by sleep impairment, nightmares, 
intrusive thoughts and anxiety which results in no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.132, Diagnostic Code 9411 (2002).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the June 
2000 rating decision, in the December 2000 statement of the 
case, the May 2002 supplemental statement of the case and VA 
letters to the veteran dated in March 2001, January 2002 and 
March 2003 have provided the veteran with sufficient 
information regarding the applicable regulations.  The 
veteran and his representative have submitted written 
arguments and testimony.  The rating decisions, statement of 
the case and supplemental statement of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

In February 1999, the RO granted the veteran entitlement to 
service connection for PTSD and assigned the disability a 30 
percent rating and an effective date of July 15, 1998.  He 
did not contest the rating assigned.  In May 2000, his 
request for an increased rating was received.

VA outpatient progress notes dated April 2000 to May 2000 
show continuing psychiatric treatment for PTSD.  In April 
2000 the veteran reported that he experienced psychological 
or emotional problems on 15 days during the past 30 days.  He 
experienced serious depression and serious anxiety or 
tension.  The examiner opined that the information, which the 
veteran provided concerning psychiatric problems, was not 
significantly distorted by misrepresentation.  He denied 
wanting to harm himself or others and also reported that he 
was attempting to cope with his addiction, abuse from 
childhood and PTSD.  He had a normal affect.  

Also, in April 2000, the veteran underwent an initial 
evaluation.  On mental status examination, the veteran 
appeared to be guarded and rapport was very difficult to 
establish.  Eye contact was poor and he was oriented 
x 3.  His thought processes appeared to be logical, 
sequential, and goal-directed, without evidence of formal 
thought disorder.  No delusional content was elicited.  His 
speech tone and rate was within normal limits, but his speech 
was halting.  He correctly made the first three subtractions 
on serial threes, but then lost set and began subtracting 
from higher numbers than originally directed.  He correctly 
identified the current president but when asked to name the 
previous four he omitted Carter.  He described his mood as 
melancholy and a little depressed.  His affect was restricted 
and slightly suspicious.  He had initial insomnia with 3-4 
hours latency before sleep onset.  He reported middle 
insomnia with an average of one-hour delay before resuming 
sleep.  He denied recent crying spells or a change in 
appetite.  He was always a loner but recently, he was even 
more isolated.  He stayed inside his home for 3 to 4 days in 
a row.  He was not future oriented and endorsed feelings of 
helplessness.  He experienced anhedonia and fatigue for some 
time.  He had difficulty concentrating and denied racing 
thoughts and auditory and visual hallucinations.  He worried 
people were sometimes watching him from the trees.  He 
reported past suicidal thoughts passing through his mind and 
stated that he didn't contemplate it but he could see himself 
holding a pistol to his head.  He indicated that this was a 
recurrent nightmare that he brought back from Vietnam.  He 
denied any current suicidal ideation or intent but reported 
homicidal ideation from time to time in the past, without any 
plan or intention to act upon his thoughts. The pertinent 
diagnostic impression for Axis I was PTSD by history.  

In a progress note dated May 2000, the veteran's mood was 
depressed and his affect was restricted.  He reported 
periodic suicidal ideations but denied any current plan or 
intention.  He had intrusive combat memories several times a 
week, combat nightmares several times a month, brief 
flashbacks, and was bothered by certain sounds.  He described 
avoidance symptoms and had difficulty concentrating and 
feeling on guard.  He was easily startled.  His recent and 
remote memory was grossly intact and his insight and judgment 
were good.  The pertinent diagnostic impression for Axis I 
was PTSD.  

In May 2000 the veteran filed a claim for an increased rating 
for his PTSD.

In a June 2000 rating decision, the RO confirmed and 
continued a 30 percent rating for PTSD.

In his October 2000 notice of disagreement, the veteran 
asserted that since leaving Vietnam his nerves and sweat 
glands started to function in such a way that it affected his 
professional life.  He had several career positions, which he 
had to leave because the stress he experienced would cause 
him to sweat to the point he would leave the situation, go to 
the bathroom and remove his shirt and tie.  He reported going 
to interviews but leaving because he could not go through 
with them.  He could not go camping or enjoy city parks if 
they were located in heavily wooded areas because he became 
anxious about who was hiding in the woods.  He could not 
maintain a long-term relationship with women.  He missed 
medical and personal appointments because he could not 
remember them.  He reported that he placed things in certain 
areas and then could not remember where they were because he 
was daydreaming or had drifted back to the jungle.  He 
lastly, reported that his condition was in excess of 30 
percent disabling.  

A January 2001 lay statement from the veteran's girlfriend 
indicated that the veteran rarely goes out in public, and he 
has no real friends.  He is fearful in crowds, distrustful of 
people, and full of doubt as far as his self worth.  He can't 
function long at work due to back problems and all the things 
going on in his head.

A report of June 2001 by Dr. Charles M. Cohen, Ph. D., for 
the Pennsylvania Bureau of Disability Determination, notes 
that the veteran complained he felt uncomfortable around 
people since he was in Vietnam.  He felt anxious at times and 
had the sweats but he denied actually having flashbacks.  He 
had bad dreams about his Vietnam experience.  At times, 
during the interview, he appeared agitated but he was never 
directly confrontational.  His speech was slow and inhibited.  
He reported feeling depressed most of the time.  The examiner 
opined that his affect was consistently flat and he appeared 
depressed.  He denied hallucinations or illusions.  He 
appeared goal-directed and coherent.  He admitted to suicidal 
and homicidal thought but had no intent to hurt himself or 
others.  He denied paranoid ideation and his abstract 
reasoning was average.  He was oriented in person, place and 
time and his remote and recently past memory was intact.  His 
judgment was fair.  The report provides a pertinent diagnosis 
of a history of PTSD.

The veteran testified at a video hearing in October 2001.  At 
the hearing he reiterated many of his previous assertions.  
He reported having daily suicidal thoughts.  He stated he had 
recurring dreams about being hunted and killed.  He reported 
taking Gabapentin, antidepressant and Sertrlanie for PTSD.  
He indicated that he had never been hospitalized for PTSD.  
He reported having a current drug problem and stated that the 
drug problem may, at times, be the cause of missed workdays.

VA outpatient progress notes dated from October 2001 to June 
2002 reflect continuing treatment for a variety of 
psychiatric conditions including PTSD.  In a progress note 
dated January 2002 he complained of increasing depression and 
suicidal ideation.  He reported using cocaine.  The pertinent 
diagnostic impression was PTSD.

The veteran underwent a VA PTSD examination in April 2002.  
The examiner noted having reviewed the claims folder.  The 
veteran reported that he was last employed in September 1999 
and held his position as a data collector for 10 to 12 
months.  He was discharged from his employment because he 
missed work.  He reported that his last cocaine use was in 
January 2002.  He was divorced twice but was currently in a 
relationship of 7 years.  He did not have friends that he 
associated with outside of his relationship.  He denied any 
history of violence or assaultiveness and denied any suicide 
attempts.  On mental status examination, he was casually and 
appropriately dressed and his hygiene and grooming were good.  
His mood appeared sullen and dysphoric and his affect was 
congruent with his mood.  He did not exhibit any impairment 
of thought process or communication.  He denied any auditory 
or visual hallucinations and no delusions were elicited.  He 
denied current suicidal or homicidal thoughts, ideations, 
plans or intent.  He stated he was able to maintain minimal 
personal hygiene and other basic activities of daily living.  
He was oriented to person, place and time.  He reported 
impairment of short-term memory as manifested by 
forgetfulness.  He did not endorse obsessive or ritualistic 
behavior which would interfere with routine activities.  His 
rate and flow of speech was normal and not irrelevant.  
Illogical and obscured speech patterns were observed.  

He further reported the following symptoms consistent with 
depression:  disturbed sleep, increased tearfulness, 
increased guilt and shame, decreased concentration, decreased 
energy level, variable levels of helplessness and 
hopelessness and increased irritability.  He engaged in 
recreational activities such as reading, going to the movies, 
working out, and played softball.  He continued to have 
recurrent and intrusive distressing recollections of events 
experienced in Vietnam.  He reported an increase in 
nightmares.  He endorsed mild anhedonia and indicated that he 
recently engaged in previously enjoyed activities.  He 
complained of increased arousal including sleep disturbance, 
irritability, and hypervigilance particularly in crowded 
places.  In response to the statement, "I feel comfortable 
when I am in a crowd," he responded, "usually."  The 
pertinent diagnostic impression for Axis I was PTSD, 
moderate.  A current Global Assessment of Functioning (GAF) 
score of 55 was assigned.  

The examiner opined that the veteran exhibited PTSD and 
dysthymic symptomatolgy, although he acknowledged some 
symptom relief with psychotropic medication.  The examiner 
noted that it is likely that the veteran's problems were due 
largely to on-going problems with crack cocaine dependency.  
Lastly, the examiner noted that the veteran remained 
employable.   

In a VA outpatient treatment record dated July 2002, the 
veteran complained of intrusive recollections of traumatic 
experiences, nightmares, efforts to avoid situations, 
thoughts or feelings associated with trauma, diminished 
participation in significant activities, feelings of 
detachment from others, sleep disturbance and irritability.  
On mental status examination, he was alert and oriented x 4.  
His speech was relevant and coherent and he was goal-
oriented.  His affect was appropriate for the material 
discussed and he had mild depression.  He denied homicidal 
ideation but had suicidal thoughts yet never formulated a 
plan to attempt it.  His concentration was fair while his 
short-term memory was poor but his long-term memory was good.  
His insight and judgment were fair.  The pertinent diagnostic 
impression for Axis I was PTSD.      

Analysis

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on an average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 4 (2002).  

The nomenclature employed in this portion of the rating 
schedule is 
based upon the Diagnostic and Statistical Manual of Mental 
Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  Rating 
agencies must be thoroughly familiar with this manual to 
properly 
implement the directives in Sec. 4.125 through Sec. 4.129 and 
to apply 
the general rating formula for mental disorders in Sec. 
4.130.  (38 C.F.R. § 4.130).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). A 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

The Board finds that the evidence presented in support of the 
veteran's claim at no time meets the criteria for an 
evaluation in excess of 30 percent.  The evidence does not 
show that the veteran has occupational and social impairment 
with reduced reliability and productivity to the extent 
required for a 50 percent rating under Code 9411.

The veteran's symptoms do not appear to interfere 
significantly with his ability to function in that he is able 
to maintain a long-term relationship.  The Board notes that 
he currently is in a 7-year relationship.  There is some 
indication that he is able to carry out job responsibilities.  
He is employable however he stated at a Board hearing that he 
believed he had difficulty maintaining a job due to a drug 
problem.  He also reported difficulty holding a job due to 
chronic back pain, pain in his knees, the back of his legs 
swelling, and his left hand swelling.  The medical evidence 
does not indicate that he has difficulty in understanding 
complex commands or that his long and short-term memory is 
impaired.  The evidence shows that his speech was relevant 
and coherent, his judgment and insight were fair.  Although 
the veteran has reported hypervigilance in crowded places, he 
has also stated that he usually feels comfortable when he's 
in a crowd.  The veteran's GAF score is above 51, indicating 
no more than moderate social or occupational impairment.  
Since at no time have his symptoms met the criteria for a 50 
percent rating under Code 9411, the veteran's PTSD cannot be 
said to warrant a higher evaluation.  The evidence does not 
include symptoms consistent with flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; so as to 
justify a rating of 50 percent.  Furthermore, the veteran has 
never been hospitalized for PTSD.  As the veteran's 
disability picture more nearly approximates the criteria for 
a 30 percent rating under this Code, a higher rating is not 
in order.  38 C.F.R. § 4.7 (2002).

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for PTSD, the 
benefit of the doubt doctrine does not apply and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002).

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2002).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.  Shipwash v. Brown, 8 Vet App 218 
(1995).



ORDER

The claim for an increased rating for PTSD is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

